 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN GERSON, NY Bar #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     FRANKLIN DYSTHE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:19-MJ-00085-JDP
12                     Plaintiff,                  STIPULATION TO EXTEND MOTION
                                                   SCHEDULE
13    vs.
14    FRANKLIN DYSTHE,                             Date: May 6, 2020
                                                   Time: 10:00 a.m.
15                    Defendant.                   Judge: Hon. Jeremy D. Peterson
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant Federal
19   Defender Benjamin Gerson, counsel for FRANKLIN DYSTHE, that the schedule for defendant to
20   file pretrial motions be extended from March 25, 2020 until March 30, 2020; with the
21   government’s response due April 13, 2020, and sur-reply due April 20, 2020.
22          The recent COVID-19 “coronavirus” emergency has forced court and office closures, and
23   delayed necessary work on many cases. The parties ask the court’s forbearance in adjusting the
24   instant motion schedule.
25   //
26   //
27   //
28   //
 1                                    Respectfully submitted,
 2                                    McGREGOR W. SCOTT
                                      United States Attorney
 3
 4   Date: March 25, 2020             /s/ Susan St. Vincent
                                      Susan St. Vincent
 5                                    Yosemite Legal Officer
                                      Attorney for Plaintiff
 6
 7                                    HEATHER E. WILLIAMS
                                      Federal Defender
 8
 9   Date: March 25, 2020             /s/ Benjamin Gerson
                                      Benjamin Gerson
10                                    Assistant Federal Defender
                                      Attorney for Defendant
11                                    FRANKLIN DYSTHE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28   Dysthe – Stipulation to Extend
              Motion Schedule

                                         2
 1                                                 ORDER
 2            Good cause appearing, the above request to adjust the motion schedule in case 6:19-MJ-
 3   0085-JDP is granted as follows:
 4            Defendant’s motion: March 30, 2020
 5            Government’s reply: April 13, 2020
 6            Sur-reply: April 20, 2020
 7
     IT IS SO ORDERED.
 8
 9
     Dated:      March 27, 2020
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28   Dysthe – Stipulation to Extend
              Motion Schedule

                                                     3
